     Case 3:19-cv-00374-MMD-WGC Document 26 Filed 08/07/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3      RALPH WHITTED                                        Case No. 3:19-cv-00374-MMD-WGC
       aka RACHEL WHITTED,
4                                                                          ORDER
                                              Plaintiff
5
              v.
6
       RUSSEL SCHENDGOSK,
7
                                         Defendants
8
9     I.     DISCUSSION
10           Plaintiff, a transgender inmate 1 in the custody of the Nevada Department of
11    Corrections (“NDOC”), has filed a civil rights complaint, as well as three amended
12    complaints. (ECF Nos. 1-1, 5, 10, 16.) The amended complaints appear to be attempts
13    to add new claims and Defendants to the original complaint, rather than replace the
14    original complaint.   The Court will not piecemeal Plaintiff’s complaint together from
15    multiple filings. Plaintiff’s operative complaint must contain all claims, defendants, and
16    factual allegations that Plaintiff wishes to pursue in this lawsuit. As such, the Court grants
17    Plaintiff leave to file a fully complete fourth amended complaint within 30 days. If Plaintiff
18    does not file a fully complete amended complaint, the court will only screen her initial
19    complaint (ECF No. 1-1) and will not consider any allegations in Plaintiff’s first, second,
20    and third amended complaints (ECF Nos. 5, 10, 16).
21           If Plaintiff chooses to file a fourth amended complaint, she is advised that a fourth
22    amended complaint supersedes (replaces) the original complaint, as well as any other
23    previously filed amended complaints, and, thus, the fourth amended complaint must be
24    complete in itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d
25    1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was named in the original
26
      1 Plaintiff has filed motions requesting that the Court use her female name, Rachel
27    Whitted, for filings in this action. (ECF Nos. 14, 25.) It appears that Plaintiff intends to
      change her legal name to Rachel Whitted. (ECF No. 25.) The Court grants Plaintiff’s
28    motion in part. The Court will use Plaintiff’s preferred name and gender pronouns.
      However, Plaintiff’s legal name must also appear on the Court’s orders.
     Case 3:19-cv-00374-MMD-WGC Document 26 Filed 08/07/20 Page 2 of 2



1     complaint is irrelevant; an amended pleading supersedes the original”); see also Lacey
2     v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding that for claims dismissed
3     with prejudice, a plaintiff is not required to reallege such claims in a subsequent amended
4     complaint to preserve them for appeal). Plaintiff’s fourth amended complaint must contain
5     all claims, defendants, and factual allegations that Plaintiff wishes to pursue in this
6     lawsuit.   Moreover, Plaintiff must file the fourth amended complaint on this Court’s
7     approved prisoner civil rights form, and it must be entitled “Fourth Amended Complaint.”
8     II.    CONCLUSION
9            For the foregoing reasons, IT IS ORDERED that, if Plaintiff chooses to file a fourth
10    amended complaint, Plaintiff will file the fourth amended complaint within 30 days from
11    the date of entry of this order.
12           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
13    approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
14    initial complaint, as well as the first, second, and third amended complaints (ECF Nos. 1-
15    1, 5, 10, 16). If Plaintiff chooses to file a fourth amended complaint, she must use the
16    approved form and he will write the words “Fourth Amended” above the words “Civil
17    Rights Complaint” in the caption.
18           IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
19    complaint, the Court will screen the original complaint (ECF No. 1-1) only and strike
20    Plaintiff’s first, second, and third amended complaints (ECF Nos. 5, 10, 16) from the
21    docket.
22           IT IS FURTHER ORDERED that Plaintiff’s motions for the Court to use her female
23    name (ECF Nos. 14, 25) are granted in part. The Court will use Plaintiff’s preferred name
24    and gender pronouns, but Plaintiff’s legal name must also appear on the Court’s orders.
25
26                      7th day of August 2020.
             DATED THIS ___
27
28                                             UNITED STATES MAGISTRATE JUDGE


                                                 -2-
